Citation Nr: 0005646	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a left ear hearing loss disability.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1995, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
petition to reopen his claim of entitlement to service 
connection for bilateral hearing loss disability.  The 
veteran subsequently perfected an appeal of that decision.  

In a March 1998 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's petition to reopen his claim of entitlement 
to service connection for bilateral hearing loss disability 
was denied in a June 1992 Board decision.

2.  The evidence received subsequent to a June 1992 decision 
denying the veteran's petition to reopen his claim of 
entitlement to service connection for left ear hearing loss 
disability has not been previously submitted; however, it is 
not relevant and when reviewed in conjunction with the 
evidence that had been previously submitted it is not 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The evidence received subsequent to the June 1992 
decision denying the veteran's petition to reopen his claim 
of entitlement to service connection for right ear hearing 
loss disability has not been previously submitted and is 
relevant, and when reviewed in conjunction with the evidence 
that had been previously submitted it is significant enough 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The Board's June 1992 rating decision, wherein the 
veteran's petition to reopen his claim of entitlement to 
service connection for bilateral hearing loss disability was 
denied, is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 20.1100, 3.104(a) (1999).

2.  The evidence received subsequent to the June 1992 
decision is not new and material, and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for left ear hearing loss disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The evidence received subsequent to the June 1992 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for 
right ear hearing loss disability.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

4.  Right ear hearing loss disability was incurred during 
active service.  38 U.S.C.A. § 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
disability.

In a September 1947 decision the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss disability, and no appeal was perfected 
therefrom.  In February 1985 the RO granted the veteran's 
petition to reopen this claim, but again denied entitlement 
to service connection for bilateral hearing loss disability.  
An April 1987 Board decision confirmed the denial of 
entitlement to service connection for bilateral hearing loss 
disability.  In July 1988 and June 1992 decisions the Board 
denied the veteran's petitions to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
disability.  The Board's June 1992 decision stands as the 
last final decision on this issue.

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  



Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that, whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) (1999), is the first determination to have a finally 
denied claim reopened.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim it 
must be determined whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, 
evaluation of the merits of the claim must occur but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

The evidence of record prior to June 1992 which was 
considered by the RO and the Board in their decisions denying 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss disability consists of the veteran's 
service medical records; VA treatment records from 1947 
indicating that the veteran had normal left ear hearing and 
impaired hearing, mixed type, mild on the right; private 
treatment records from 1984-85 showing treatment and surgery 
for a left acoustic neuroma and subsequent profound 
sensorineural hearing loss bilaterally; a May 1985 statement 
by a private physician stating that the veteran is totally 
deaf and that the onset of the veteran's left ear hearing 
loss was in approximately November 1984 and that right ear 
hearing loss was from an explosion in service; additional 
private treatment records showing subsequent treatment for 
his left and right ears along with treatment for additional 
disorders; multiple statements by the veteran asserting that 
he injured the hearing in his right ear during service with 
no mention of injury to his left ear; and a statement by J.M. 
who served with the veteran and confirmed right ear hearing 
loss in service.


a.  Petition to reopen entitlement to service connection for 
left ear hearing loss disability.

With regard to his left ear hearing loss claim, subsequent to 
June 1992 the veteran has submitted additional statements 
concerning his belief that his hearing loss disability is 
service connected, and December 1994 and December 1995 
statements by a private physician asserting that his right 
ear hearing loss began in service, and his left ear hearing 
loss is due to his left acoustic neuroma.

Reviewing the evidence of record the Board finds that 
although this evidence is new, in that it has not been seen 
before, it is cumulative.  The veteran's assertions have been 
stated in the record prior to June 1992, and he merely 
reiterates his position in his recent submissions, and the 
private physician's statements confirm the May 1985 statement 
averring that the veteran's left ear hearing loss began in 
the mid-1980's some 38 years after discharge.  Moreover, this 
evidence is not material to his claim of entitlement to 
service connection for left ear hearing loss in that it does 
not make any attempt to relate his current left ear deafness 
to service.

Accordingly, new and material evidence sufficient to reopen a 
claim of entitlement to service connection for left ear 
hearing loss disability has not been submitted, and the 
veteran's petition to reopen this claim is denied.

b.  Petition to reopen entitlement to service connection for 
right ear hearing loss disability.

In connection with his right ear hearing loss claim, 
following the Board's June 1992 denial the veteran submitted 
additional statements expressing his contention that his 
hearing loss disability is related to events in service, 
specifically an explosion; and two statements by a private 
physician, Dr. Olds, which state that the veteran is deaf, 
and that his right ear hearing loss is due to injuries 
suffered in service.

Although the veteran's statements are cumulative of evidence 
already of record, and therefore not new, Dr. Olds statements 
are new and material.  Dr. Olds has never submitted a 
statement to the record before, making his opinion on the 
etiology of the veteran's right ear disability new and not 
cumulative, and his statements are material in that they 
specifically relate the veteran's right ear hearing loss to 
his period of active service.  Accordingly, the Board finds 
that the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for right ear hearing loss disability.
Having reopened the veteran's claim, the Board turns to 
consideration of whether the veteran's claim is well-
grounded, as required under Winter and Elkins.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  



In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat, he was a supply clerk 
according to his military occupational specialty (MOS), and 
he does not contradict this MOS, so this provision does not 
apply to him.

Presuming the veteran credible for well-groundedness 
purposes, he has provided evidence of being injured in an 
explosion by way of his statements regarding the incident.  
Additionally, medical evidence of record reveals that he is 
totally deaf in his right ear, and thus functionally 
satisfies the criteria for a hearing loss disability set out 
in 38 C.F.R. § 3.385 (1999).  Moreover, as noted, several 
medical opinions attribute his right ear hearing loss to his 
injuries in service.  Therefore, he has presented a well 
grounded claim of entitlement to service connection for right 
ear hearing loss disability.  Moreover, the veteran has not 
identified any records that should be obtained to aid in the 
evaluation of his claim.  Therefore, the Board finds that the 
VA has met its duty to assist in this case.  38 U.S.C.A. 
§ 5107 (West 1991).

Turning to a discussion of the veteran's claim on the merits, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).

In the present case, the veteran asserts that his right ear 
was damaged in service when he was in close proximity to an 
explosion while investigating a possible robbery.  His 
service medical records do not contain any indication of 
treatment for a right ear, and in August 1946 at discharge 
there were no ear abnormalities reported, and his whispered 
voice test results were documented as 15/20 on the right.  
J.M., submitted a statement in September 1987 which states 
that he went through basic training with the veteran and 
noticed no hearing deficit at that time.  He also states that 
he saw the veteran once overseas while both were stationed in 
Germany, and he noticed that the veteran could not hear out 
of his right ear, and that, in fact, to hear he had to turn 
his head so that his left ear was facing the person speaking.  

Post-service medical evidence includes a discharge summary 
from a VA hospitalization for the period from May to June 
1947, within a year of discharge.  The summary notes that the 
veteran was diagnosed with impaired hearing, mixed type, mild 
in his right ear, among other disorders.  The record also 
shows that he had 15/20 hearing in spoken voice, and 10/20 
hearing in whispered voice with tuning fork test bone 
conduction greater than air on the right, and partial loss of 
"all forks of the right ear."  A short form record of his 
treatment, consisting solely of check marks in boxes next to 
each of his diagnoses, indicates that his hearing was not 
service originated, not treated, and that it improved with 
treatment.  No explanation of these contradictions or 
conclusions is on the sheet as it is merely a check box 
listing.  No further ear or hearing records are in the file 
until 1984 which show profound hearing loss on the right.  In 
May 1985 he had a left acoustic neuroma removed and the 
treating physician, Dr. Caparosa, noted that his right ear 
hearing loss was due to an explosion in service.  This 
opinion is not contradicted in any of the medical records, 
and is confirmed in submitted opinions by Dr. Olds in 
December 1994 and December 1995.  Dr. Olds also confirms the 
veteran's total deafness in both ears, and provides an 
etiology for the veteran's left ear hearing loss, attributing 
it to his left acoustic neuroma and subsequent surgery.  

In light of the above evidence, the Board finds that the 
evidence is in equipoise as to whether there is a reasonable 
basis for concluding that the veteran injured his right ear 
during an explosion in service, and that his current right 
ear hearing loss is related to this injury.  Further, to 
further delay reaching a final decision in this case in order 
to try to obtain another medical opinion regarding this 
matter would not be in the best interests of the veteran.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the veteran's statements regarding his injury, and 
J.M.'s corroboration that the veteran's right ear hearing was 
impaired during service are sufficient to establish an in 
service injury.  Moreover, absent an intervening injury to 
the right ear, given his impaired hearing documented within a 
year of discharge, and the two separate medical statements 
relating his current right ear deafness to his injury in 
service, the Board concludes that a competent nexus has been 
presented as well.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§ 3.102 (1999).

Finally, as for a current disability, the report of a 
November 1984 audiometric examination shows the presence of 
right ear hearing loss of such severity as to constitute a 
disability for VA benefits purposes under 38 C.F.R. § 3.385 
(1999).  Further, medical statements of record confirm that 
the veteran is totally deaf in his right ear.  Consequently, 
the veteran has met the criteria for establishing entitlement 
to service connection for right ear hearing loss disability, 
and his claim therefor is granted.

The Board also finds that in light of the grant of benefits 
sought in connection with this disability, the veteran was 
not prejudiced by the Board's failure to return the claim to 
the RO for initial consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).



ORDER

New and material evidence has not been received to reopen a 
claim for service connection for left ear hearing loss, and 
the benefits sought on appeal with regard to that disability 
remain denied.

New and material evidence having been received to reopen a 
claim for entitlement to service connection for right ear 
hearing loss, the petition to reopen that claim is granted.

Entitlement to service connection for right ear hearing loss 
is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

